                                 UNITED STATES BANKRUPTCY COURT
                                    MIDDLE DISTRICT OF ALABAMA
In re                                                                                    Case No: 19-81131-BPC
LOUISE MCCULLOUGH                                                                                    Chapter 13
         Debtor(s)


                         TRUSTEE'S SUMMARY OF CONFIRMED CHAPTER 13 PLAN


    The debtor's Chapter 13 case was filed on July 26, 2019. A summary of the plan or the final
modification was transmitted to the creditors under Fed. R. Bankr. P. 3015. The Confirmation hearing for
the debtor(s) plan was held on Wednesday, October 9, 2019, and on that date the Court ordered the plan
confirmed.

   Following is a Summary of the plan as confirmed by the Court.
1. Payments and Length of Plan:

   Amount of debtor(s) plan payments:
   DEBTOR PAY SCHEDULE

   DEBTOR NAME                PAYEE NAME                           AMOUNT     FREQUENCY          START DATE
   LOUISE MCCULLOUGH          LOUISE MCCULLOUGH                      950.00   MONTHLY            08/25/2019


  Period of payments: 56 months or until 100.00% is paid on allowed unsecured claims.


   Payable to:   Chapter 13 Trustee
                 P. O. Box 613108
                 MEMPHIS TN 38101-3108

2. Senior expenses and Administrative claims to be paid:

                                    ADMINISTRATIVE EXPENSES
    Debtor's Attorney              Attorney's Fee Allowed                                      $3,500.00
    Chapter 13 Trustee             Notice Fee @ $.50 per copy                                      $0.00
    Chapter 13 Trustee             Trustee Administrative Fee                                     $39.66
    Clerk of Court                 Filing Fee                                                    $310.00

                            SECURED, PRIORITY AND SPECIAL CLAIMS

 Secured
 Creditor                              910/365       Collateral Value         Interest              Payment
 SHEFFIELD FINANCIAL BRANCH BANKINGY& TRUST               $8,670.00           7.50 %               $220.00
 WILMINGTON SAVINGS FUND SOCIETY Y                       $37,790.00           7.00 %               $365.00
 ADVANCE AMERICA                   Y                      $2,000.00           4.50 %                $30.00




   Case 19-81131       Doc 21     Filed 10/16/19     Entered 10/16/19 16:26:13            Desc     Page 1
                                                   of 2
In re                                                                                 Case No: 19-81131-BPC
LOUISE MCCULLOUGH                                                                                 Chapter 13
         Debtor(s)




3. Payments on allowed unsecured claims (including undersecured claims) will be made after senior
   expenses and claims are paid.

Dated this Wednesday, October 16, 2019.                      /s/ Sabrina L. McKinney
                                                             Sabrina L. McKinney
                                                             Chapter 13 Standing Trustee
                                       CERTIFICATE OF SERVICE

I hereby certify that I have served a copy of the foregoing document on all parties in interest , by either
electronic mail or by placing them in the United States Mail, postage prepaid, and properly addressed,
this Wednesday, October 16, 2019.



                                                                     /s/ Sabrina L. McKinney
                                                                     Sabrina L. McKinney
                                                                     Chapter 13 Standing Trustee




    Case 19-81131       Doc 21     Filed 10/16/19      Entered 10/16/19 16:26:13        Desc      Page 2
                                                     of 2
